In an action for breach of a fiduciary contract (a joint venture agreement) against the individual defendants (first cause) and for conspiracy and fraud against the individual defendants and defendant Lehman Bros, by reason of their participation in alleged wrongful acts which resulted in a loss to plaintiff (second cause), defendant Lehman Bros, appeals from so much of an order of the Supreme Court, Nassau County, dated March 12, 1962, as: (1) granted plaintiff’s motion to defer the service of his bill of particulars until after the completion of his examination before trial of the defendant Lehman Bros.; (2) directed that the examination of said defendant before trial shall precede the examination of plaintiff before trial; and (3) denied defendant Lehman Bros.’ cross motion to vacate plaintiff’s notice of examination before trial of said defendant. Order, insofar as appealed from, affirmed, with $10 costs and disbursements. In our opinion, there are special circumstances present justifying the relief granted. The examination of defendant Lehman Bros, shall proceed on 10 days’ notice or on a date to be mutually fixed by the parties. Beldock, P. J., Ughetta, Kleinfeld, Brennan and Hill, JJ., concur.